COURT OF APPEALS
                                    EIGHTH DISTRICT OF TEXAS
                                         EL PASO, TEXAS

                                                 §
 MVT SERVICES, INC. D/B/A MESILLA                               No. 08-08-00088-CV
 VALLEY TRANSPORTATION,                          §
                                                                     Appeal from
                         Appellant,              §
                                                                 327th District Court
 v.                                              §
                                                              of El Paso County, Texas
 ERIN NICOLE HERNANDEZ,                          §
                                                                  (TC # 2006-5083)
                         Appellee.               §


                                    MEMORANDUM OPINION

       Pending before the Court is the joint motion of Appellant, MVT Services, Inc. d/b/a Mesilla

Valley Transportation, and Appellee, Erin Nicole Hernandez, to dismiss this appeal pursuant to

TEX .R.APP .P. 42.1 because the parties have settled all matters in controversy. We grant the motion

and dismiss the appeal with prejudice. Pursuant to the parties’ agreement, we assess costs against

the party incurring same. See TEX .R.APP .P. 42.1(d)(absent agreement of the parties, the court will

tax costs against the appellant).


June 30, 2008
                                                     ANN CRAWFORD McCLURE, Justice

Before Chew, C.J., McClure, and Carr, JJ.
(Chew, C.J., not participating)